Citation Nr: 0842205	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-05 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974, and had 22 years of reserve service of unverified 
type(s) thereafter until his retirement from reserve service 
effective in October 1996.  

The veteran's claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board Remanded the 
claim in April 2008.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in January 2006.  


FINDING OF FACT

The veteran's current headache disorder is related to a motor 
vehicle accident which occurred in June 1994, and is not 
related to an automobile accident incurred in 1973 during 
active service or to a motor vehicle accident incurred in 
December 1976 at a time when the veteran reports he was 
performing active duty for training during reserve component 
service.


CONCLUSION OF LAW

Criteria for service connection for headaches are not met.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a headache disorder is the result 
of injuries received during service and active duty for 
reserve purposes.    

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the claim on appeal, together with 
other claims, the RO issued January 2005 and May 2006 letters 
which advised the veteran of the criteria for service 
connection, among other information.  Following the Board's 
April 2008 Remand of the claim remaining on appeal, the 
Appeals Management Center (AMC) issued an April 2008 letter 
which again advised the veteran of each required element of 
notice, as well as advising the veteran of the criteria for 
an initial disability rating and assignment of an effective 
date when service connection is granted.  The AMC thereafter 
readjudicated the claim in June 2008.  To the extent that 
there was any defect in the notice to the veteran prior to 
the Board's April 2008 Remand, the readjudication of the 
claim following the April 2008 notice cured such defect.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  In particular, the claim 
remaining on appeal was Remanded twice, once in 2006, once in 
2008.  The Board concludes that this appeal may be 
adjudicated without a remand for further notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran's service medical records from his 
active service have been obtained.  Reserve service clinical 
records dated through 1995 are associated with the claims 
file.  Reserve personnel records which would verify the 
nature of the veteran's service at the time of a December 
1976 automobile accident have not been obtained.  However, 
this evidence, for reasons further explained in the 
discussion below, is not required for the determination on 
appeal.  In particular, the Board has, for purposes of this 
decision, assumed the credibility and accuracy of the 
veteran's statements that he was performing active duty for 
training just prior to that 1976 accident.  Therefore, any 
action to obtain additional evidence about that accident 
could not result in a more favorable determination for the 
veteran, and could be interpreted as an attempt to obtain 
negative evidence.  

Given the May 2008 VA examination report, in which the 
examiner concluded that the veteran's current headache 
disorder was related to a 1994 injury rather than to any 
prior injury, the Board finds that VA has substantially 
complied with the Board's April 2006 remand with regard to 
this appeal by assuming that the document, if located, would 
be consistent with the information provided by the veteran 
regarding his duty status.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with Board's remand instructions).  

The veteran was afforded VA examination relevant to the claim 
for service connection for headaches in May 2008.  The 
veteran has not identified any other providers.  The veteran 
testified before the Board in 2006.  The veteran has 
submitted numerous statements.  No additional clinical 
records have been identified.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes active 
duty or any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of inactive duty for training (INACDUTRA) 
during which disability resulted from an injury [but not 
disease] incurred during that INACDUTRA.  38 U.S.C.A. § 
101(22), (24) (West 2002 & Supp. 2008); see VAOPGCPREC 4-
2002.

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition.   Headaches 
are not defined as chronic, and no presumption of service 
connection is applicable in this case.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).   

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Facts and analysis

Service medical records disclose that, in July 1973, the 
veteran was hospitalized after sustaining multiple contusions 
and abrasions as a passenger in a motor vehicle accident.  
Range of motion of the left shoulder was painful.  There were 
abrasions on the veteran's forehead.  The veteran's December 
1974 separation examination notes that the veteran sustained 
lacerations of the right hand and left shoulder.  

January 1977 reserve component treatment records reflect that 
veteran sustained whiplash in a December 23, 1976 motor 
vehicle accident.  A May 1977 reserve service examination 
reiterates that the veteran sustained a whiplash injury in 
December 1976.  

The veteran underwent VA examination of his right hand in 
October 1977.  He did not report a complaint of headaches at 
that time.  This evidence is slightly unfavorable to the 
veteran, since, if he were having chronic headaches at that 
time, he could have reported that complaint.  However, since 
the VA examination focused on the veteran's right hand, the 
lack of a complaint about headaches is not persuasive 
evidence that chronic headaches were not present.

Reserve component periodic examinations conducted in March 
1978 and April 1982 disclose no physical findings related to 
headaches, and disclose that the veteran did not report 
headaches on the medical history report he completed.  Those 
reports include no notation that the veteran reported 
headaches to the provider who completed the professional 
medical history portion of those examinations.  Examinations 
conducted for reserve purposes in June 1986 and May 1990 
reveal findings of defective vision.  Again, the reports are 
devoid of any notation that the veteran reported headaches on 
the medical history report he completed, nor is there any 
notation on the 1986 or 1990 examination reports that the 
physical examinations resulted in a diagnosis of headaches or 
that the veteran reported headaches to the provider who 
completed the physician medical history portion of those 
examinations.  

This evidence is extremely unfavorable to the veteran's 
claim, since it shows that the veteran did not report 
headaches to examiners who conducted physical examination or 
to examiners who specifically asked the veteran about his 
history, and did not report headaches on a form that he 
filled out himself.  Moreover, there were several periodic 
examination reports.  It is logical to expect that the 
veteran would have reported a chronic complaint, if present 
even intermittently during this period, at the time of at 
least one of these examinations.  

October 1990 private clinical records reflect veteran that 
the veteran was involved in a motor vehicle accident in 
October 1990.  He required a cervical collar.  When he sought 
treatment following the 1990 motor vehicle accident, the 
veteran did not report that he had headaches prior to the 
1990 accident, and the treatment records disclose that he did 
not report that he was having headaches following the 
accident.  This evidence is unfavorable to the veteran's 
claim, as it is inconsistent with his testimony that he had 
chronic headaches following a December 1976 motor vehicle 
accident which re-injured his head. 

Clinical records beginning in June 1994 reflect that the 
veteran was in a motor vehicle accident in which he was 
broadsided by another car while he was at work.  The veteran 
was treated in July 1994 for myofascial pain syndrome 
involving the neck and back.  In August, the veteran was 
treated for headaches and myofascial pain syndrome.  He 
received physical therapy.  A diagnosis of right 
sternocleidomastoid strain was assigned.  The veteran was 
thereafter treated again with physical therapy, had 
myofascial trigger point injections, and biofeedback 
treatment.  The clinical records reflect that the veteran 
continued to report headaches.  However, there is no notation 
regarding a history of headaches prior to June 1994.

Private treatment records dated from July 1994 through May 
1999 disclose no notation that the veteran reported a history 
of headaches prior to June 1994.  Because these records 
include many entries over a period of approximately five 
years, and reflect treatment by several different providers, 
these records provide very persuasive evidence that the 
veteran did not have chronic headaches prior to a June 1994 
motor vehicle accident.  

On VA examination conducted in May 2008, the veteran reported 
that he hit his forehead in a motor vehicle accident in July 
1973, and was reinjured in December 1976.  The veteran 
reported that he began having choric headaches in about 1988.  
The examiner noted that post-service clinical records prior 
to 1994 included no notation of headaches.  In contrast, the 
examiner noted, clinical records after the June 1994 motor 
vehicle accident reflect numerous clinical treatment notes 
which reflect frequent complaints of and treatment of 
headaches.  The examiner opined that the veteran experienced 
onset of headaches in June 1994, following a motor vehicle 
accident, and further opined that the headaches were 
"certainly not in any way related to the motor vehicle 
accident from 1973 or one from 1976."  

This opinion is persuasive, since it includes discussion of 
relevant documents from the entire claims file, including 
service medical records, reserve service records, and private 
clinical records covering many years.  This opinion is 
completely unfavorable to the veteran's claim.

The veteran, as a lay individual, is competent to provide 
evidence that he experienced headaches.  Jandreau v. 
Nicholson, supra.  However, in this case, the veteran's 
contention that he had chronic headaches beginning in 1988, 
prior to incurrence of post-service motor vehicle accidents, 
is contradicted by the evidence of record.  The 
contradictions between the veteran's current contentions and 
the contemporaneous clinical records are clearly pointed out 
by the examiner who conducted the May 2008 VA examination.  
The Board finds, as a matter of fact, that the veteran's 
contention that he had a headache disorder or chronic 
headaches following motor vehicle accidents in 1973 and 1976 
is not credible.  

The Board notes that for the purposes of this decision, the 
veteran's contention that he was performing ACDUTRA at the 
time of a December 1976 motor vehicle accident has been 
assumed.  Given that assumption, service connection could be 
granted for the residuals of an injury incurred during 
December 1976 ACDUTRA, if the evidence supported such 
incurrence.  However, as discussed above, the clinical 
records and medical opinion of record contradict entirely the 
veteran's contention that he incurred chronic headaches as a 
result of the December 1976 accident.  In light of the 
medical opinion that the veteran's current headaches are 
"certainly not" related to a motor vehicle accident which 
occurred in December 1976, no further discussion of or 
evidence about the type of reserve service duty the veteran 
was performing at the time of the December 1976 incident is 
necessary or relevant.  

There is no credible evidence that the veteran has a current 
headache disorder which may be related to his active service, 
to any type of service performed in 1976, or to any residual 
of active service.  The preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for headaches is denied.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


